AI- WSU - CFC

   

Al Moroccan Empire Consulate at New Jersey state republic

Moorish Divine and National Movement of the World
Northwest Amexem / Northwest Africa / North America / “The North Gate—

~ Temple of the Moon and Sun ~
~ Societas Republica Ea Al Maurikanos ~

The True and De jure Natural Peoples ~ Heirs of the Land

  

 

 

 

 

40.7475569" N, 74,2586082" W JUM na

Affidavit of Fact we 2021 hye
Consular Court US DISTRICT COURT
International Document DISTRICT OF DELAWARE

 

Default Judgment
Notice to Agent is Notice to Principal — Notice to Principal is Notice to Agent

Certified Mail Article No #7020 0640 0002 2284 1349

 

 

Made on the 13-Shawwal, 1442 M.C.Y. [May 25, 2021 C.C.Y.]

Colm F. Connolly (acting as) Magistrate
UNITED STATES DISTRICT COURT (Inc.)
District of Delaware

844 N. King Street, Unit 31, Room 4124, 4B
Wilmington, Delaware [Near 19801-3555]

Joelle P. Hitch (acting as) Magistrate of RESPONDENT
Family Court Al Moroccan Empire Consulate
STATE OF DELAWARE (Inc.) at New Jersey Republic
500 North King Street, Suite 9400 Consul-General - El, Jaleel-Hu
Wilmington, Delaware [19801] On behalf of Yasmintheresa Garsiyya-Bey
Yasiin Maleek Garsiyya Bey

P.O. Box 760

South Orange, New Jersey Republic
[07079] consulate@treatyrights.org
Marta Dybowski (acting as)
Attorney for COUPER SMITH-HAGANS
LAW OFFICE OF DENISE D. NORDHEIMER, LLC
2001 Baynard Boulevard
Wilmington, Delaware [19802]

Couper Smith-Hagans (U.S. citizen) Alleged father of child
29523 Olympic Drive
Menifee, California 92585

Re: Misrepresented Instruments —- PETITION FOR CUSTODY in the FAMILY COURT OF
THE STATE OF DELAWARE / Complaint - No. CN20-02933; Petition No. 20-13401

Stare Decisis Law
See Louisville v. Motley, 211 U.S. 149, 29 S.Ct. 42 (If any tribunal finds absence of
proof of jurisdiction over a person subject-matter, the case must be dismissed. The accuser bears
the burden of proof beyond a reasonable doubt”)

Page 1 of 6

 

 

Certified Mail Article No #7020 0640 0002 2284 1349

 
   

MEMORANDUM

IN THIS ACTION, Marta Dybowski, Attorney for COUPER SMITH-HAGANS, of LAW
OFFICE OF DENISE D, NORDHEIMER, LLC (third party interloper) having being served with
process at her current address on [May 11, 2021], via United States Postmaster Certified Mail
(Article # 7018 1830 0001 8749 2146), Joelle P. Hitch, Magistrate of Family Court, of the STATE
OF DELAWARE (Inc.) (third party interloper) having being served with process at his current
address on [May 11, 2021], via United States Postmaster Certified Mail (Article # 7018 1830 0001
8749 2139), Colm F. Connolly, Magistrate for UNITED STATES DISTRICT COURT (Inc.), of
DISTRICT OF DELAWARE, LLC (third party interloper) having being served with process at
her current address on [May 11, 2021], via United States Postmaster Certified Mail (Article # 7020
1290 0000 5622 3256) and Josette DelleDonne Manning, Cabinet Secretary for DEPARTMENT
OF SERVICES FOR CHILDREN, YOUTH AND THEIR FAMILIES (also third party interloper),
having being served with process on [May 10, 2021], via United States Postmaster Certified Mail
(Article #7020 2450 0000 0086 1173), and such persons failing to prove jurisdiction and answer
or plead to the Writ of Quo Warranto being made point by point that filed in this case with the Al
Moroccan Empire Consulate at New Jersey state republic and there being no cause to the contrary;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Yasmintheresa Garsiyya-Bey
(hereinafter “Judgement Creditor’) shall recover forthwith from the Attorney for COUPER
SMITH-HAGANS of LAW OFFICE OF DENISE D. NORDHEIMER, LLC Marta Dybowski,
Magistrate of Family Court of the STATE OF DELAWARE (Inc.) Joelle P. Hitch, Magistrate
for UNITED STATES DISTRICT COURT (Inc.) of DISTRICT OF DELAWARE, LLC Colm
F. Connolly, and Cabinet Secretary for DEPARTMENT OF SERVICES FOR CHILDREN,
YOUTH AND THEIR FAMILIES Josette DelleDonne Manningn (hereinafter “Judgment
Debtors”) the judgment by default as follows:

i. The immediate dismissal with prejudice of case number CN20-02933; Petition number

20-13401

ii. Damage Cost
Conspiracy against rights (18 USC 241) $175,000
Deprivation of rights under color of law (18 USC 242) $175,000
Fraud $675,000
Consulate costs $220,000
Misc. expenses (mailing, paper, ink, etc) $15,000

Total: $1,260,000.00 payable in lawful money of .9999 fine gold bullion coins

IT IS FURTHUR ORDERED AND ADJUDGED that a judgment lien be and the same is hereby
entered against oaths of office, surety bonds, and the property and assets of the Judgment
Debtors’ (jointly) and their spouse, their heirs, successors and assigns, including but not limited
to, any and all automobiles, boats, aircrafts, real estate, hereditaments, personal property,
common property / community property, intellectual property, corporeal property, incorporeal
property, bank accounts, future earnings, wages, and pensions in order to secure the performance
and payment of this judgment, and to levy upon such property and assets for the satisfaction of
this judgment if payment cannot be made;

IT IS FURTHER ORDERED AND ADJUDGED that the Judgment Debtors’ forfeit all of their
rights and property to the Judgment Creditor under the organic 13° Amendment (section 12) of

the Constitution for the United States of North America, and this judgment may be levied upon
thirty (30) days from its entry date in case number No. CN20-02933; Petition No. 20-13401,

Page 2 of 6

 

 

Certified Mail Article No #7020 0640 0002 2284 1349

 

 
   

unless it is shown in the record that the settlement was made between the Judgment Debtors and
the Judgment Creditor;

IT IS FURTHER ORDERED AND ADJUDGED that a Writ of Possession shall be forthwith
issued to the Sheriff's for New Castle County, Delaware, upon payment of proper costs
therewith; and the Sheriff's office shall forthwith execute the Writ of Possession in accordance
with their Treaty Obligation under Article 20 of the Treaty of Peace and Friendship of 1836
between the United States of North America and the Moroccan Empire, where aver the
following:

Article 20. If any citizens of the United States, or any persons under their protection,
shall have any disputes with each other, the consul shall decide between the parties, and
whenever the consul shall require aid or assistance from our government, to enforce his
decisions, it shall be immediately granted to him.

And in accordance with Treaty Obligation under Article 5 of the Right of Protection in Morocco
of 1880 between Belgium, Denmark, France, Italy, Moroccan Empire, Netherlands, Norway,
Portugal, Spain, Sweden, Union of Soviet Socialist Republics, United Kingdom, and the United
States, where aver the following:

Article 5. It is understood that civil suits commenced before protection, shall be
terminated before the courts which have instituted Such proceedings. The execution of
the sentence shall suffer no hindrance.

There shall be no cause for the Sheriff's office to delay in executing the Writ of Possession.

In accordance, with the ‘The Arising Clause’ of the Constitution for the United States of North
America Article III, section 2, clause 1 this judgment and the writ of possession are considered to
be fully enforceable to the fullest extent of the law in the STATE OF DELAWARE from the
entry date in case number No. CN20-02933; Petition No. 20-13401 in the records of the Al
Moroccan Empire Consulate at New Jersey state republic.

Furthermore, the ‘Full Faith and Credit Clause’ of the Constitution for the United States of
North America Article IV, section 4, this judgment and the writ of possession are considered to
be ‘domesticated’ for enforcement in the STATE OF DELAWARE from the entry date in case
number No. CN20-02933; Petition No. 20-13401 in the records of the Al Moroccan Empire
Consulate at New Jersey state republic.

DONE AND ORDERED at

Lenapehoking, Al Moroccan Empire, Maghrib Al-Aqsa, North-West Amexem / North America

[This section is intentionally left blank]

Page 3 of 6

 

Certified Mail Article No #7020 0640 0002 2284 1349
 

  

AFFIDAVIT

| affirm by virtue of Divine Law, under the Zodiac Constitution, and upon the United

States Republic Constitution, and upon the honor of my Foremothers and Forefathers that the
foregoing Writ of Quo Warranto and Affidavit is true and correct.

Executed this 13-Shawwal, 1442 M.C.Y. [May 25, 2021 C.C.Y.]

 

 

“Office of the Al Moroccan Em sons sulate
at New Jersey state republic
All Rights Reserved

Maghrib al Aqsa

 

Citied Authorities:

Consular jurisdiction and venue under Art. 20 and 21 of the Treaty of Peace and Friendship
of 1836 (in force 1837) between the United States of North America and Morocco Empire
Treaty right to inherit under Art. 22 of the aforesaid Treaty of 1836

Supremacy clause under Art. VI, cl. 2 of the Constitution for the United States of North
America 1791

Diversity of Nationality case under Art. III, sect. 2 of the Constitution for the United States
of North America 1791

Forfeiture clause under organic Amendment 13, section 12 of the Constitution for the
United States of North America 1791

Kolovrat v. Oregon, 366 U.S. 187, 194, 81 S.Ct. 922 (1961) (“A state cannot refuse to give
foreign nationals their treaty rights because of fear that valid international agreements
may possibly not work completely to the satisfaction of state authorities. Under the
supremacy clause of the United States Constitution Art. VI, clause 2 state policies as to the
rights of aliens to inherit must give way to overriding federal treaties and conflicting
arrangements. ”’)

Christmas v. Russell, 5 Wall. 302, 18 L.Ed. 475 (“A judgment or record shall have the
same faith, credit, conclusive effect, and obligatory force in other states as it has by law or
usage in the state from whence taken.)

Page 4 of 6

 

Certified Mail Article No #7020 0640 0002 2284 1349

 

 
   

e First Na. Bank v. Terry, 103 Cal. App. 501, 285 P. 336, 337 (“Full faith and credit” clause
of the Const. U.S. art 4 § 1, requires that foreign judgments be given such faith and credit
as it had by law or usage of state of its origin. ”)

e Snaiadach v. Family Finance Corp., 395 U.S. 337 349 (1968) (“The ability to place a lien
upon a man’s property, such as to temporarily deprive him of its beneficial use, without
any judicial determination of probable cause dates back not only to medieval England but
also to Roman times. ”’)

EC.

Jeffrey W. Bullock, (acting as) Secretary of State of Delaware

Kathy Jennings (acting as) Attorney General

Donald J. Trump, former President of the United States

Antony J. Blinken, acting Secretary of State for the United States

Scott T. Phillips, acting Sheriff for New Castle County of the State of Delaware
Antony Phillipson, acting British Consul General in New York

Thomas Von Essen, acting French Consul General in New York

Herman Quarles van Ufford, acting Netherland Consul General in New York
Francesco Genuardi, acting Italian Consul General in New York

D. Rafael Conde de Saro, acting Spanish Consul General in New York
Annika Rembe, acting Swedish Consul General in New York

Sergei K. Ovsiannikov, acting Russian Consul General in New York

Page 5 of 6

 

Certified Mail Article No #7020 0640 0002 2284 1349
   

Duly subscribed and affirmed on this 13-Shawwal, 1442 M.C.Y. [May 25, 2021 C.C.Y.],
before me, a Wazir [Notary Public] for the Moorish National Republic Federal Government

 

 

Wazir [Notary Public]

 

Printed Appellation

 

Affidavit of Fact
Certificate of Service

I, Jaleel-Hu El, hereby certify that on this 13-Shawwal, 1442 M.C.Y. [May 25,
2021 C.C.Y.], the enclosed Affidavit of Fact, Writ of Quo Warranto [Exhibit A] was sent
via USPS certified mail delivery to the following recipient:

Colm F. Connolly (acting as) Magistrate
UNITED STATES DISTRICT COURT (Inc.)
District of Delaware
844 N. King Street, Unit 31, Room 4124, 4B
Wilmington, Delaware [Near 19801-3555]

Page 6 of 6

 

 

Certified Mail Article No #7020 0640 0002 2284 1349

 

 
TMi

O20 Ob4O ooo 2264 1349
iba

 
  
 

ae

“$8.05

     

 

2 Ill

 

 

 

 

 

 

 

 
 
 
